Per Curiam.
This action is here on petition to transfer under §4-215, Burns’ 1946 Replacement.
We concur in the result reached by the Appellate Court in its opinion 122 Ind. App. 66, 99 N. E. 2d 110, 112. However, we do not approve of the following statement :
“In the construction of the power plant in question and the installation of the more powerful engine for needed extensions of the service pursuant to statutory authority and in furnishing electricity for public use, such as street lighting and public buildings, and water for fire protection and •for use in public buildings, the municipality was exercising a governmental function.”
We think this language is not a correct statement of the law applicable to the facts in this' case since the evidence discloses that the light plant was owned and operated for the purpose of supplying electric energy and water to the public of the city and community.
See City of Logansport v. Public Service Comm. (1931), 202 Ind. 523, 532, 177 N. E. 249, 76 A. L. R. 838; City of Huntington v. Northern Ind. Power Co. (1937), 211 Ind. 502, 520, 5 N. E. 2d 889, 6 N. E. 2d 335; Long v. Stemm (1937), 212 Ind. 204, 209, 7 N. E. *2012d 188; Department of Treasury v. City of Linton (1945), 223 Ind. 363, 366, 60 N. E. 2d 948.
However, this question is not material to the determination of the issues therein and transfer is, therefore, denied.
Note.—Reported in 102 N. E. 2d 630.